UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2467



TENG YANG,

                                                            Petitioner,

          versus


JOHN ASHCROFT,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-372-537)


Submitted:   August 27, 2004                 Decided:   October 4, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ning Ye, HEMENWAY & ASSOCIATES, Flushing, New York, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Christopher C.
Fuller, Senior Litigation Counsel, Lyle Jentzer, Jedidah Hussey,
Legal Intern, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Teng Yang, a native and citizen of the People’s Republic

of China, petitions for review of a Board of Immigration Appeals

(“Board”) order affirming without opinion an immigration judge’s

denial of Yang’s applications for asylum, withholding of removal,

and   protection   pursuant   to   Article   3   of   the   United   Nations’

Convention Against Torture.        For the reasons discussed below, we

deny the petition for review.

           Yang challenges the immigration judge’s findings that his

testimony was incredible and that he failed to demonstrate past

persecution or a well-founded fear of future persecution.                 The

decision to grant or deny asylum relief is conclusive “unless

manifestly contrary to the law and an abuse of discretion.”                 8

U.S.C. § 1252(b)(4)(D) (2000).      Moreover, credibility findings are

reviewed for substantial evidence.         A trier of fact who rejects an

applicant’s testimony on credibility grounds must offer specific,

cogent reasons for doing so.       Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).

           We have reviewed the immigration judge’s decision and the

record and find that Yang failed to establish his eligibility for

asylum on a protected ground.        See 8 C.F.R. § 1208.13(a) (2004)

(stating that burden of proof is on alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).              As




                                   - 2 -
the immigration judge’s decision in this case is not manifestly

contrary to law, we cannot grant the relief Yang seeks.

          Additionally, we uphold the denial of Yang’s application

for withholding of removal.          The standard for withholding of

removal is more stringent than that for granting asylum. Chen, 195

F.3d at 205.    To qualify for withholding of removal, an applicant

must demonstrate “a clear probability of persecution.”             INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).       Because Yang fails to

show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

          Finally, we conclude that Yang has failed to prove that

it is more likely than not that he would be subjected to torture

upon his return to the People’s Republic of China, in violation of

the Convention Against Torture. Based on our review of the record,

we find that Yang has failed to show a “clear probability of

persecution” or to show that it is “more likely than not” that he

would face torture if deported.         See 8 C.F.R. § 1208.16(c)(2)

(2003) (stating that to qualify for protection under the Convention

Against Torture, an alien must show “it is more likely than not

that he . . . would be tortured if removed to the proposed country

of removal”).

          Accordingly,   we   deny    the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions




                                - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 4 -